Name: Commission Regulation (EEC) No 2270/81 of 6 August 1981 reintroducing the levying of the customs duties applicable to articles of apparel, gloves and other clothing accessories, falling within subheadings 42.03 A, B II, III, C originating in Uruguay and benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3322/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 8 . 81No L 222/ 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2270/81 of 6 August 1981 reintroducing the levying of the customs duties applicable to articles of apparel , gloves and other clothing accessories, falling within subheadings 42.03 A, B II , III , C originating in Uruguay and benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3322/80 charged thereagainst ; whereas Benelux has requested that the levying of the customs duties be reintro ­ duced ; whereas the customs duties in respect of the products in question must therefore be reintroduced against Uruguay, HAS ADOPTED THIS REGULATION : Article 1 As from 10 August 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3322/80 , shall be reintroduced on imports into the Community of the following products origi ­ nating in Uruguay : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3322/80 of 16 December 1980 establishing a multi ­ annual scheme of generalized tariff preferences and its application for 1981 in respect of certain industrial products originating in developing countries ('), and in particular Article 10 thereof, Having regard to Council Regulation (EEC, Euratom) No 3308/80 of 16 December 1980 on the replace ­ ment of the European unit of account by the ECU in Community legal instruments (2 ), Whereas, in pursuance of Articles 1 and 9 of that Regulation , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex, C other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas, as provided for in Article 10 ( 1 ) of that Regu ­ lation , as soon as the individual ceilings in question are reached at Community level , the Commission , either acting on its own initiative or once a Member State has requested it to do so, shall reintroduce the levying of customs duties on imports of the products in question ; Whereas, in the case of articles of apparel , gloves and clothing accessories , falling within subheadings 42.03 A, B II , III , C, the individual ceiling was fixed at 3 800 000 ECU ; whereas , on 30 July 1981 , imports of these products into the Community originating in Uruguay reached the ceiling in question after being CCT heading Description No 42.03 Articles of apparel and clothing accesso ­ ries , of leather or of composition leather : A. Articles of apparel B. Gloves , including mittens and mitts : II . Special for sports III . Other C. Other clothing accessories Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 August 1981 . For the Commission Ã tienne DAVIGNON Vice-President (!) OJ No L 354, 29 . 12 . 1980 , p . 114. 2 OJ No L 345, 20 . 12 . 1980 , p . 1 .